DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 16/477,427.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words. Removing the element numbers is sufficient to correct this.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, recites….. the LED module is disposed at an opening of the reflector on a light source side such that the LED-mounting surface and the member each face in a same direction towards an opening of the reflector on a light emitting side, which is the side of the casing opposite to the disc-shaped member….. 
It will be interpreted that applicant is referring to the (disc-shaped) member and not the tubular member of claim 1.
Also, in claim 1, on line 10, claim 1 recites “and be formed by disposing” which should be corrected to recite “and is formed by disposing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al (US PG Pub. No. 2015/0308655).
Regarding Claim 1, Holmes discloses, at least in figures 2 and 4:a lamp (title) comprising: an LED module (402, ¶ [0048], fig.4) serving as a light source (it is an LED); a heat transfer unit (406, ¶ [0048]); 5a light distribution unit (404, ¶ [0049], lens); a casing (202, ¶ [0046]) comprising an opening (210 covers it, fig. 2); a light transmissive cover (204); a heat spreader (408; ¶ [0049]) an arm (214 points to it in fig. 2); and 10a leg (the vertical portion attached to 214, see fig. 6), wherein the casing (202]) has a tubular member (it is round in fig. 2) and a disc-shaped member (210, ¶ [0046]), and be(is) formed by disposing the disc-shaped member (210) at an opening of the tubular member (202) on the side opposite to the side on which the light transmissive cover (204, ¶ [0047]) is disposed, 15the LED module (402) and the light distribution unit (404) are disposed in the casing (202), the light distribution unit (404) is disposed on a light emitting side of the LED module (402), the light transmissive cover (204) is disposed over the opening of the casing (202), and is formed at the opening which is at a side of the casing (202) opposite to a disc-shaped member (210) of the casing (202)(210 holds the cover in place, see fig. 4); the LED module (402) is disposed in the casing (202) to 
and the casing (202) comprises a connection section impervious to water (¶ [0021]) for reducing failures that 14 can be connected to wiring outside (it would do this) the lamp (fig.2 shows the sealed housing which has figure 4 inside of it), and the wiring 
15RegarReRegarding Claim 3, Holmes discloses : wherein the leg (vertical support in figure 2) has an arm (horizontal portion) that supports the casing (202) and a pole (104) that is connected to the leg (via the arm), and the lamp is installed on the ground by the pole (104).  
---------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (US PG Pub. No. 2015/0308655).
Regarding Claim 2, Holmes fails to disclose:5ReR, wherein a space surrounded by the LED module (402), the casing (202), and the heat transfer unit (406) in the casing (202) is a wire housing section that houses wiring connected to the LED module. the casing comprises a connection section that can be connected to wiring outside the lamp, and 10the wiring housed in the wire housing section is connected to the connection section., and the casing comprises a through hole capable of introducing wiring from the outside of the casing to the inside of the casing.

Furthermore, the myriad of lights shown in Holmes figure 7, would inherently require a myriad of wiring leads or traces that would be , of necessity, be in the space surrounded by the module, the casing and  the heat transfer unit which is adjacent to the module.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed wire housing and connection sections and thru hole in the lamp of Holmes, to connect outside power to the Led lamps and module.
-----------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the LED module is configured such that it can flash 120 times per 1 minute, and the brightness is switchable among three levels ” including the remaining limitations.

	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “for use in an aircraft landing guidance flash device ” including the remaining limitations.
	Examiner Note: It would not be obvious for the lamp of Holmes in claim 1 that is used for arena or stadium lighting to perform any of the functions of claims 4 and 5.
	
---------------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879